UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2342


FATOU TOURE,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 19, 2019                                          Decided: June 26, 2019


Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony C. Payne, Assistant
Director, Kathleen Kelly Volkert, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fatou Toure, a native and citizen of Senegal, petitions for review of an order of the

Board of Immigration Appeals (Board) denying her motion to reopen. We have reviewed

the administrative record and the Board’s order and find no abuse of discretion. See 8

C.F.R. § 1003.2(a) (2019). Accordingly, we deny the petition for review for the reasons

stated by the Board. See In re Toure (B.I.A. Oct. 10, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2